Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
The present application is a continuation-in-part of 16/362,739. However, as explained in MPEP 211.05(I)(B), “A continuation-in-part application may include matter not disclosed in the prior-filed application. See MPEP § 201.08. Only the claims of the continuation-in-part application that are disclosed in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph in the prior-filed application are entitled to the benefit of the filing date of the prior-filed application.” Claim 1 of the present application includes subject matter that is not disclosed in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph in the prior-filed application. For example, claim 1 of the present application recites, “the controllers are electrically connected to the paper driving motor, the blade driving motor and the front cover safety switch” at lines 21-22. As explained in the Final Office Action mailed 13 October 2020 for the prior filed app. no. 16/362,739, the controllers being connected to the paper driving motor, the blade driving motor, and the front cover safety switch is not disclosed in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph in the prior-filed application. As a result, claims 1-4 of the present application are not entitled to the benefit of the filing date of the prior-filed application.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. The present drawings, as can be seen in Fig. 1, for example, do in fact illustrate multiple controllers “C”. However, as can be seen in Fig. 8, the present drawings only show a single controller as being electrically connected to the paper driving motor, the blade driving motor, one of the controllers [[are]] being electrically connected to the paper driving motor, the blade driving motor and the front cover safety switch – and -- the paper stopper rollers … are electrically connected to the one of the controllers – to be consistent with the present drawings and thus to overcome this drawing objection.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. The present drawings, as can be seen in Figs. 4 and 5, illustrate the safety switch “23” as being positioned slightly recessed relative to the front of the main body. Therefore, the feature of “the front cover safety switch is disposed in front of the main body” as recited in claim 1 at lines 22-23 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. The examiner suggests amending this recitation to read – the front cover safety switch is disposed [[in]] adjacent a front side of the main body – to overcome this drawing objection (that is, the examiner suggests amending the recitation at issue to clarify that the safety switch is near the front of the main body, but not in front of the main body, in order to be consistent with the present drawings).
The drawings are objected to because the lead lines for reference character “101” in Figs. 1, 2, and 3 cause the reference character “101” to indicate the cover instead of the main body. Figs. 4 and 5 include proper lead lines for the reference character “101”, noting that the cover includes the structure indicated with the lead line for reference character “101” in Figs. 1, 2, and 3. Additionally, as disclosed and claimed, the main body and cover are different structures, such that the cover is not described as a subset of the main body. For example, paragraph 40 of the present specification describes that the front 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the reference sign “17” mentioned in the description as indicating a main body at paragraph 37. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “12” and “18” appear to indicate two different first segments and two different cores, respectively, in Fig. 2A. Note that the structures indicated by “12” and “18” in Fig. 2A do not appear identical to each other.
The drawings are objected to because various lead lines are too thin to clearly indicate the intended structures. For example, it’s unclear what structure is indicated with reference character “35” in Fig. 3, and as another example it’s unclear what structure is indicated with reference character “23” in Figs. 4 and 5. In Fig. 6, the lead line for reference character “50” is suitably thick so as to be clear, whereas the lead line for reference character “25” is thin making it difficult to determine what part is indicated. Each reference character should have the thickness of the lead line for reference character “50” in Fig. 6.
The drawings are objected to because the text “frout” in box ‘23’ in Fig. 8 should read – front –.
The drawings are objected to because the reference character “1” in Fig. 7 should include a lead line and arrow, rather than being underlined. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the 
Claim Objections
Claim 1 is objected to because of an informality. In particular, claim 1 at line 20 recites, “parallel to a center axis of the paper roll”. Noting that the paper roll is not claimed, this recitation should refer to a claimed structure rather than the unclaimed paper roll. The examiner suggests reciting – parallel to a paper roll center axis defined by the holder –. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 3 549 499 A1 to Guangzhou Faner Aroma Product Co., Ltd (hereinafter “Guangzhou”) in view of US Pat. No. 6,712,253 B2 to Hargrave et al. and US Pat. No. 7,398,944 B2 to Lewis et al.
Regarding claim 1, Guangzhou discloses a paper dispenser 1 comprising a paper driving motor 35 (see paragraph 25), a blade driving motor 36 (see paragraph 28), input rollers 33 (see paragraph 31), output rollers 34 (see paragraph 31), a shaft 26 carrying at least one blade 25 (see Fig. 5 and paragraph 
the housing has a main body and a front cover (see Fig. 5, where the main body holds the rollers and the front cover is pivoted to an open position), one side of the front cover is hinged to the main body (see Fig. 4, showing a bottom side of the cover being hinged to the main body; also compare Fig. 4 to Fig. 5), and another side of the front cover is engaged with the main body by releasable clamps 24 (see Fig. 4); 
the paper driving motor 35, the blade driving motor 36, the input rollers 33, the output rollers 34 and the shaft 26 carrying the at least one blade 25 are disposed in the main body (see Figs. 5 and 7), the paper driving motor 35 drives the input rollers 33 and the output rollers 34 (see paragraph 33), the input rollers 33 are disposed upstream of the output rollers 34 along a conveying path (see Fig. 6, where the input path is along the arrows 29 and 30); the blade driving motor 36 drives the shaft 26 carrying the at least one blade 25 (see paragraph 28 and Figs. 5 and 7), a cross section of the at least one blade 25 is L-shaped (see Fig. 6), the shaft 26 carrying the at least one blade 25 is disposed upstream of the output rollers 34 and is disposed downstream of the input rollers 33 along the conveying path (see Fig. 6); 
the holder is connected to the main body for holding a paper roll (see Fig. 1 and paragraph 22) and is provided with a detection lever 6, the detection lever 6 is elastically loaded to lean against an outer periphery of the paper roll (paragraph 18 describes the lever 6 as being spring loaded to lead against an outer periphery of a paper roll, and a spring is elastic); 
the sensors 21 are disposed downstream of the output rollers 34 along the conveying path for detecting a paper of the paper roll (see Fig. 3 and paragraph 26), a distribution direction of the sensors 21 is parallel to a center axis of the paper roll (see Fig. 3, where a distribution direction of the sensors 21 
the front cover safety switch 23 is disposed in front of the main body to detect removal of the front cover (see Fig. 4 and paragraph 27); 
the paper stopper rollers 8 are disposed at the conveying path (see Fig. 6, where the rollers 8 are to the right of input rollers 33) and are connected to the front cover (see Fig. 5).
Regarding claim 2, Guangzhou discloses that the holder comprises at least one slot 15 and at least one plug 10 adapted to be received in the at least one slot 15 (see Fig. 2 and paragraph 22).
Regarding claim 3, Guangzhou discloses that the at least one slot 15 and the at least one plug 10 have a compatible shape allowing the at least one plug 10 to fit in the at least one slot 15 (see Fig. 2 and paragraph 22).
	Regarding claim 4, Guangzhou discloses that the at least one plug 10 comprises a first segment 12 and a second segment 13 (see Fig. 2 and paragraph 23), wherein the first segment 12 is adapted for connecting to the paper roll (see Fig. 2 and paragraph 23), and wherein the second segment 13 has the compatible shape (see Fig. 2 and paragraph 23).
	Guangzhou fails to disclose that the controllers are electrically connected to the paper driving motor, the blade driving motor, and the front cover safety switch, and that the paper stopper rollers are electrically connected to the controllers, all as required by claim 1. Guangzhou also fails to disclose that the front cover safety switch is disposed to contact the front cover also as required by claim 1.
First, Hargrave teaches a paper dispenser having controllers 426 and 450 (CPU 426 can be considered a ‘controller’ consistent with the Applicant’s disclosure in the present specification at page 24, line 18 to page 25, line 7) that are electrically connected to a paper driving motor 306 (see Figs. 9 and 12 and col. 12, line 2-5), a blade driving motor 162 (see Figs. 4 and 12 and col. 11, line 67 to col. 12, line 2), and various sensors 92 and 220 that detect operational conditions of the paper dispenser (see Fig. 12 and col. 6, line 17-26 and col. 9, lines 31-36, respectively). Additionally, Hargrave discloses that 
Therefore, because Hargrave teaches that all the motors and sensors of a paper dispenser are electrically connected to controllers, it would have been obvious to one of ordinary skill in the art to electrically connect the controllers of Guangzhou to the paper driving motor, the blade driving motor, the front cover safety switch, and the paper stopper rollers of Guangzhou in view of the teachings of Hargrave. This modification is advantageous because it allows the controllers to automate control functions of the paper dispenser based on signals received from the sensors, and thus this modification allows the paper dispenser of Guangzhou to have its functions automated and reduces the amount of effort required by an operator of the paper dispenser.
Second, Lewis teaches a front cover safety switch 94 that is disposed to contact a front cover (see Figs. 2 and 5; see also col. 8, lines 18-20). Lewis further teaches that “a vast number and configuration of detects and associated circuitry may be used to accomplish this function” (see col. 8, lines 20-23).
Guangzhou is silent regarding exactly how its front cover safety switch detects removal of the front cover, whereas Lewis teaches a front cover safety switch that detects removal of the front cover by including a spring-biased portion that is contacted by the cover and pushed in to close a switch (see Lewis at col. 8, lines 12-20). Thus, Lewis teaches a specific structure for performing the same function disclosed by the generic switch of Guangzhou. As a result, it would have been obvious to one of ordinary skill in the art to provide Guangzhou with a spring-biased switch of Lewis that is contacted by the cover because Lewis teaches that the structure of its switch is spring-biased to a switch open position and is contacted by the cover to move into a switch closed position. Thus, this modification is advantageous because it provides more detailed structure for performing the same function already disclosed by Guangzhou. Additionally, this modification is advantageous under KSR Rationale B - Simple substitution of one known, equivalent element for another to obtain predictable results. Guangzhou teaches a device which differs from the device of claim 1 by the substitution of the front cover safety switch of Lewis for the front cover safety switch of Guangzhou. Lewis teaches a front cover safety switch that is contacted by a cover in order to detect when the cover is open or closed. One of ordinary skill in the art could have substituted the front cover safety switch of Lewis for that of Guangzhou and the result of this 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN H MACFARLANE whose telephone number is (303)297-4242. The examiner can normally be reached Monday-Friday, 7:30AM to 4:00PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.